Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This is a response to the amendment filed 7/15/2021.  Claims 1 and 5 have been amended.  Claims 1-4 remain withdrawn.    

Response to Arguments
Applicant’s arguments with respect to tapering have been considered but are moot because a new ground of rejection that addresses Applicant’s amendment to this aspect is provided below.
Applicant's remaining arguments have been fully considered but they are not persuasive. Applicant argues the stretch-forming rollers [1144],[1142] and the nip rollers [1140],[1142] in Benson (US 2012/0007278) form the stretch-forming device, but that if the stretching forming rollers [1144],[1142] were substituting for one of the many alternative stretch forming devices taught in the specification, then the nip rollers would have to be eliminate.  It is unclear why this is the case.  Firstly, it noted Examiner only references Fig. 11B because it shows the best representation of the entire system including nip rollers, stretch forming device, and collection mandrel.  Examiner submits the specification implies all the discussed stretch-forming device would be used in similar schematic systems either in Fig. 11 or in Fig. 10.  Further, the system in Fig. 8 is discussed in tandem with the system in Fig. 5 and explicitly teaches back tension may 
Applicant further argues that there are other means that provide back tension and thus there is no reason to use nip rollers.  However, even though nip rollers would not always be essential and alternatives are known, it is clear back tension can be advantageous when using stretch-forming devices such as in Fig. 8, and further, that nip rollers, i.e. brake rollers, upstream of the stretch-forming device are one way to apply back tension and prevent steering issues, and thus it is at least obvious to utilize them to provide such back tension. 
Applicant further argues the heat would not be upstream or integrated with the traction device because Benson et al. teaches heating on the core.  Although in the area pointed out by the Applicant, it is true heating is taught on the core, it is noted in the embodiment referenced, stretching is performed on the core and the core itself is 
Applicant argues the features of Figs. 9-10 are different from the features of Figs. 11A-B.  Although this may be true to some extent, it is clear these figures are related.  Fig. 11B shows a clearer schematic of a stretch forming assembly itself and elements associated therewith but teaches routing the prepreg to storing core [1120] instead of a forming mandrel. Figs. 9-10 don’t show the specifics of the stretch forming assembly, merely depicting it as a box [1000], but illustrates the stretched prepreg need not be routed to a storage roll, but could instead be guided directly to the forming mandrel from the stretch-forming assembly [1000].  It is apparent that the box [1000] representing the stretch forming assembly in Figs. 9-10 could have had any of the aspects associated with the stretch forming assembly elsewhere in the specification, such as the brake rollers or nips for back tension in Fig. 11B and the stretch forming device of Fig. 8, as described throughout the specification.  Thus, all the previously referenced figures are equally applicable to Figs. 9-10, which merely show an embodiment of immediate routing to the forming mandrel, as opposed to storing on a storage core.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al. (US 2012/0007278) in view of Mathon et al. (US 2014/0110063) and Stroem et al. (US 4,573,868) and/or Wiles (US 2013/0192749).
Regarding Claims 5 and 7, Benson et al. teaches an installation for winding a pre-impregnated fabric strip onto a sloping surface (See Abstract and page 1, paragraph [0001], teaching forming tools of an installation, having different radii or curvature, thus implying a slope between these different radii), the installation comprising winding tooling [902] presenting a surface of revolution including at least one portion forming a nonzero angle with the axis of revolution of the surface of revolution (See Figs. 9-10 and pages 4-5, paragraphs [0036]-[0038], teaching tool [902] as a winding tooling wherein pre-stretched surfaces correspond to forming surfaces [912],[914],[916] of the tool [902] wherein it is clear the forming surfaces may have a complex geometry as is desired for the composite part to be formed).  
Benson et al. further teaches a deformation device [1000] present upstream from the winding tooling [902] (See page 4, paragraph [0038], and note stretch forming assembly [1000] is a deformation device).  The stretch-forming assembly [1000], i.e. deformation device, is described as comprising various aspects in Benson et al. to stretch the prepreg strip, including a traction device [800] driving the pre-impregnated fabric strip at speeds that differ across the transverse direction of the strip (See Fig. 8 and page 4, paragraph [0036], teaching upper and lower drive rollers each having a plurality of wheels facing each other and exerting contact; note even though only the top wheels have their own drive, they effectively drive the opposing rollers, thus making is reasonably to refer to each as drive rollers since they cooperate to drive the strip at different speeds).  It would have been at least been obvious to a person having ordinary skill in the art at the time of invention to utilize the device [800] in a system such as shown in Fig. 10, because device [800] serves as a stretch forming device such as must be present in [1000]).  
Further, Benson et al. teaches back tension can be necessary when using various rotating areas on a roller as in Figs. 5 and 8, such as to prevent steering, and teaches upstream nips can apply such backing tension in the traction devices [800]/[1144] (See page 4, paragraph [0033], also see Fig. 11B wherein nips [1140],[1142] are directly in back of the stretch-forming device [1146] after leaving a supply and clearly utilize to create tension into the stretch-forming device).  Thus, it at least would have been obvious to a person having ordinary skill in the time of invention to utilize, as the stretch forming assembly [1000] in Fig. 10, to utilize both a stretch-forming device as depicted in Fig. 8 associated with upstream nips to provide back tension as required as the stretch-forming assembly [1000] in Fig. 10. Doing so would have predictably served as a suitable means to stretch the prepreg as required in preparation for disposition on the complex geometry winding tool [902] while also utilizing back tension as needed to prevent undesired steering. Any such nip rollers are provided back tension are brake rollers.
As described above, Benson et al. teaches forming tapering sections along the surface of the mandrel/winding tool to form a composite having tapers to different radii to form a complex shape as desired (See page 1, paragraph [0001] and page 4, paragraph [0036[, wherein the forming tool, i.e. tool [902] in Fig. 10, may have a complex geometry sloping to different radii to form composite parts of the same shape as desired).  Benson et al. further teaches selective stretching can be programmed for these varied complex geometry parts to formed varied composite products (See page 4, paragraph [0036]), i.e. via the stretch-forming assembly [1000]. 
 Although Benson et al. doesn’t explicitly teach tapering to an edge of the product, it would have been apparent that such geometries could have been formed by the system if there was a need for composite parts having such a shape.  Further, it is well known similar stretching processes can form composite parts such as complex shaped gas turbine casings (See, for example, Mathon et al., page 1, paragraphs [0001] and [0015], teaching stretching to vary diameter to form gas turbine casing in a desired shape), and that gas turbine casings are often formed with a taper to the edge (See, for example, Stroem et al., Abstract, col. 2, line 57 to col. 3, line 35, and Figure, wherein a composite gas turbine housing/casing is formed with a conical shape tapering to an edge; and/or Wiles, Abstract, page 3, paragraph [0058], and Fig. 1, wherein a fan case [11] to a gas turbine engine has a tapering curve towards its edges and also a conical back portion).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a winding tool having a taper toward a an edge because the winding tool defines the shape of the composite part and parts such as gas turbine casings, designs of which are known to taper toward the edge are known to be formed with similar methods.  Thus, using s mandrel with tapers towards the edges would have predictably enabled users of the device in Benson et al. to manufacture known designs for gas turbine casings.
Regarding Claim 6, as described above, Benson et al. teaches the brake and traction system [1000] may be arranged on the way to a rotating forming tool that may have a complex geometry, such as different radii as described above, and then placed and pressed on the forming tool with devices [918],[920] during the rotating (See page 4, paragraphs [0036]-[0038] and Fig. 10).  Benson et al. fails to specifically teach these devices pressing on the forming tool have a plurality of independently rotating wheels, i.e. a winding roller.  However, Mathon et al. teaches when forming complex geometry products on a forming tool mandrel, such as varied diameter turbine casings (See page 1, paragraphs [0001] and [0015]), it is advantageous to compact them with a compaction roller having a plurality of independently rotatable sections in order to accommodate the different speeds of the varying diameter across the complex diameter forming tool mandrel (See page 4, paragraph [0057]).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a compaction roller such as in Mathon et al., i.e. a winding roller as claimed, as the placement and/or pressing device on the complex forming tool mandrel in Benson et al. because doing so would have predictably enabled consistent placement and compaction across the complex mandrel with different radii, such as when forming a tapered diameter turbine blade.  Note such a compaction roller may be considered part of the traction device.
Regarding Claim 8, Benson et al. teaches heat may be applied to assist with stretching (See page 7, Claim 32), thus indicating the prepreg must be heated when stretching occurs.  This at least renders obvious to a person having ordinary skill in the art at the time of invention a heating device either upstream or associated with the device performing stretching, i.e. the stretch-forming device such as is shown in Fig. 8, because such a location would have predictably enabled heating prior to or during stretching, thus enabling stretching of a heated prepreg as desired.  Note any other location of the heater, i.e. downstream heating, would be performed after stretching has already occurred and thus would not have been useful.

Claims 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Benson et al., Mathon et al., Stroem et al. and/or Wiles as applied to Claim 6, and further in view of Johnson (US 6,390,169).
Regarding Claim 9, Benson et al., Mathon et al., Stroem et al. and/or Wiles teaches the method of Claim 5 as described above.  The cited references are silent as to a deformable shaft.  However, flexable shafts are known in compaction rollers with individually rotating wheel so as to further help the compaction roller conform to a complex surface to be compacted (See, for example, Johnson, Abstract and Figs. 11-12).  Thus, it would have been obvious to a person having ordinary skill in the art at the time of invention to utilize a deformable shaft because doing so would have predictably ensured the roller can adequately adapt to the complex mandrel surface on which the prepreg strip is to be compacted.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT W DODDS whose telephone number is (571)270-7653.  The examiner can normally be reached on M-F 10am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Orlando can be reached on 5712705038.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SCOTT W DODDS/Primary Examiner, Art Unit 1746